Citation Nr: 1229131	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-17 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to August 31, 2010, for the grant of service connection for coronary artery disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 31, 2010.

(The issues of whether new and material evidence has been submitted to reopen claims for entitlement to service connection for a low back disability, to include spondylosis of the lumbosacral spine with lumbar strain; hypertension; and an acquired psychiatric disorder (claimed as a nervous condition), as well as entitlement to service connection for gout, hammertoes of both feet, arthritis of the right great toe, and obesity are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran had a videoconference hearing before the undersigned in June 2012.  A transcript of the proceeding has been associated with the claims file.

As to the Veteran's TDIU claim, VA General Counsel had issued a precedent opinion holding that a claim for TDIU may not be considered when a schedular 100-percent rating is already in effect.  See VAOPGCPREC 6-99 (June 7, 1999).  That is, the issue was essentially moot.  However, the opinion was withdrawn in November 2009 after the United States Court of Appeals for Veterans Claims (Court) determined that there was an exception to the opinion when it decided Bradley v. Peake, 22 Vet. App. 280 (2008).  The Court held that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2011).  

In this case, in the above-referenced November 2011 rating decision the Board granted entitlement to service connection for coronary artery disease and granted a 100 percent disability rating, effective from August 31, 2010.  In that same rating decision, the RO also awarded SMC under 38 U.S.C. § 1114(s), effective from August 31, 2010.  Consequently, any potential question concerning the Bradley exception has already been resolved for the period from August 31, 2010 and, therefore, is moot.  As such, the claim has been styled as entitlement to TDIU prior to August 31, 2010.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to an effective date for the grant of service connection for coronary artery disease and entitlement to TDIU, both prior to August 31, 2010.  After a thorough review of the Veteran's claims file, the Board has determined that the claims must be remanded.

VA has an obligation to associate all relevant records with the claims file of a veteran, and a heightened duty when it comes to obtaining records in the possession of another Federal Agency.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

The claims file includes a March 1999 determination by the Social Security Administration (SSA), which indicated that the Veteran claimed to be unable to work due to conditions that included coronary artery disease, diabetes mellitus, hypertension, obesity, gout, bad vision, bad teeth, and the side effects of medications for his ailments.  The determination specifically references multiple medical records dealing with the above-noted disability.  In addition, the Veteran has indicated on other occasions that his SSA benefits were granted due to some or all of the above claimed disabilities.  

Where there is actual notice to VA that the Veteran is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  The Board finds that the Veteran's statement and the March 1999 SSA determination suggest that SSA records would be relevant in determining the above claims.  As such, a remand is required to afford the RO the opportunity to seek these records.

Accordingly, the case is REMANDED for the following action:

1.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received should be associated with the claims file.  If these records are unavailable, this should be noted and explained in the claims file.

2.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the Veteran's claims.  All applicable laws and regulations should be considered.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



